DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 13 is objected to because of the following informalities:  
Claims 4 and 13 are redundant. The Examiner believes claim 13 was intended to be a system claim not a method claim. Therefore, the claim should read “13. The augmented reality display system of claim 10, wherein the focus indicator comprises one or more of: a glow or a halo at least partially surrounding the object, a size or depth change of the object, or graphical highlighting.”
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4, 9-13 and 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4 and 25 of U.S. Patent No. 10,540,941 in view of Border et al. (PGPUB Document No. US 2013/0278631). Although the claims at issue are not identical, they are not patentably distinct from each other because of the following.
The table below shows the correspondence between claim 10 of the ‘719 application and claim 1 of the ‘941 patent.
17/826719
10,540,941
(Claim 10)
A display system comprising:

a user input device configured to receive user input related to a position of a cursor in an environment of the user;

a display through which a user can perceive virtual objects;


a hardware processor in communication with the user input device and the display, the hardware processor programmed to:

determine a location of a cursor in a field of view of the display;

render a focus indicator associated with an object in the field of view of the display;


tracking a movement of the cursor relative to the object; 


and adjust the rendering of the focus indicator based at least partly on the movement of the cursor relative to the object.
(Claim 1)
A wearable display system comprising:
…a user input device configured to receive user input data associated with movement of a virtual cursor; …

…a display configured to be positioned in front of an eye of a user, the display configured to project virtual content toward the eye of the user;…

and a hardware processor in communication with the display and the user input device, the hardware processor programmed to:

identify a location of the virtual cursor in an environment of the user;

… and direct the display to render a focus indicator associated with the object based at least partly on the spatial relationship.

determine a spatial relationship between the virtual cursor and an object in the environment of the user; 

and direct the display to render a focus indicator associated with the object based at least partly on the spatial relationship.


However, the ‘914 patent does not expressly teach but Border teaches an AR display system and the virtual objects being virtual objects perceived in the environment of the user (AR system (Border: 0604)).
Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of an ordinary skill in the art to modify the ‘914 patent such as to be applied to AR, because this enable an added sense of immersion for the user.

The table below shows the correspondence between the dependent claims.
‘719 Application
11
12
13
18
‘914 Patent
25
25
4
1


Claim(s) 1-4 and 9 is/are a corresponding method claim(s) of claim(s) 10-13 and 18. The limitations of claim(s) 1-4 and 9 are substantially similar to the limitations of claim(s) 10-13 and 18.  Therefore, it has been analyzed and rejected substantially similar to claim(s) 1-4 and 9.

Claim 6-8 and 15-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4 and 25 of U.S. Patent No. 10,540,941 in view of Border as applied to the claims above, and further in view of Kim et al. (PGPUB Document No. US 2014/0047392).
Regarding claim 15, the combined teachings as applied above teaches the augmented reality display system of claim 10, wherein adjusting the rendering of the focus indicator comprises simulating a visual appearance of an attraction between the focus indicator and the cursor (the animated effects shown in FIG.4 of Kim).
Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of an ordinary skill in the art to modify the combined teachings above such as to animate the cursor a suggested by Kim, because this enables an improved method of visually indicating user selection.

Regarding claim 16, the combined teachings as applied above teaches the augmented reality display system of claim 10, wherein adjusting the rendering of the focus indicator comprises emphasizing a visual appearance of a first portion of the focus indicator closer to the cursor compared to a visual appearance of a second portion of the focus indicator farther from the cursor (the animated effect shown in FIG.4 shows the cursor animating on one portion of the cursor (Kim: FIG.4(b-d)).
Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of an ordinary skill in the art to modify the combined teachings above such as to animate the cursor a suggested by Kim, because this enables an improved method of visually indicating user selection.

Regarding claim 17, the combined teachings as applied above teaches the augmented reality display system of claim 10, wherein adjusting the rendering of the focus indicator comprises simulating a visual appearance of the cursor pulling a portion of the focus indicator from the cursor and toward the object (cursor 410 of Kim animates as if it is being absorbed by the selected object when the cursor is near the said object (Kim: 0074, FIG.4)).
However, the combined teachings as applied above does not expressly teach pulling a portion of the focus indicator from the object and toward the cursor. I.e. the combined teachings only address how the animated cursor effect works when moving the cursor towards the object. However, the combined teachings is salient as to what animation effects take place when the cursor moves away from the selected object.
At the time of the invention, there had been a recognized problem or need in the art to address how the animated cursor effect is processed when the cursor moves away from the highlighted object. There were a finite number of identified and predictable potential solutions to the recognized need or problem were, 1) do not apply any animation effect and simply remove the highlight 2) reverse the previously applied animation effect (corresponds to the claimed limitation “pulling a portion of the focus indicator from the object and toward the cursor”).
One of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success since all solutions provide the ability for visually addressing how the once animated cursor effect takes place when undoing a section. 
Therefore, the claimed subject matter would have been obvious to a person living ordinary skill in the art at the tie the invention was made. 

Claims  6-8 are similar in scope to claims 15-18.

Claim 5 and 14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4 and 25 and 25 of U.S. Patent No. 10,540,941 in view of Border as applied to the claims above, and further in view of Kaneko (PGPUB Document No. US20180267627).
Regarding claim 14, the combined teachings as applied above does not expressly teach but Kaneko teaches the augmented reality display system of claim 10, wherein the augmented reality display system is configured to render the cursor less prominently (“Further, in a case in which the indication position is determined to be within the absorption range from the object, the control unit 15 erases the cursor and highlights the object.” (Kaneko: 0132, FIG.15)) or not at all if the cursor is located behind the object.
Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of an ordinary skill in the art to modify the combined teachings above such as to animate the cursor a suggested by Kaneko, because this enables an improved method of visually indicating user selection.

Claim 5 is similar in scope to claim 14.

Claims *** are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6 and 7 of U.S. Patent No. 10,885,874. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following.
The table below shows the correspondence between claim 10 of the ‘719 application and claim 1 of the ‘874 patent.
17/826719
10,885,874
(Claim 10)
An augmented reality display system comprising:

a user input device configured to receive user input related to a position of a cursor in an environment of the user;
a display through which a user can perceive virtual objects in the environment of the user;

a hardware processor in communication with the user input device and the display, the hardware processor programmed to:

determine a location of a cursor in a field of view of the display;


render a focus indicator associated with an object in the field of view of the display;


tracking a movement of the cursor relative to the object; 


and adjust the rendering of the focus indicator based at least partly on the movement of the cursor relative to the object.
(Claim 1)
A wearable display system comprising:

a display configured to be positioned in front of an eye of a user, the display configured to project virtual content within an environment of the user;
a user input device configured to receive user input; 


and a hardware processor in communication with the display and the user input device, the hardware processor programmed to:

identify a cursor location within the environment, wherein the cursor location changes in response to user input received by the user input device;

… and direct the display to render a focus indicator associated with the object based at least partly on the spatial relationship…

identify an object within the environment;
determine a distance between the cursor location and the object;
based at least in part on a determination that the distance does not satisfy a distance threshold, cause the display to render a virtual cursor at the cursor location; and based at least in part on a determination that the distance satisfies the distance threshold, cause the display to render a focus indicator associated with the object 



The table below shows the correspondence between the dependent claims.
‘719 Application
11
12
13
18
‘874 Patent
6
6
7
1


Claim(s) 1-4 and 9 is/are a corresponding method claim(s) of claim(s) 10-13 and 18. The limitations of claim(s) 1-4 and 9 are substantially similar to the limitations of claim(s) 10-13 and 18.  Therefore, it has been analyzed and rejected substantially similar to claim(s) 1-4 and 9.

Claim 6-8 and 15-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4 and 25 of U.S. Patent No. 10,540,941 as applied to the claims above, and further in view of Kim et al. (PGPUB Document No. US 2014/0047392).
Regarding claim 15, the combined teachings as applied above teaches the augmented reality display system of claim 10, wherein adjusting the rendering of the focus indicator comprises simulating a visual appearance of an attraction between the focus indicator and the cursor (the animated effects shown in FIG.4 of Kim).
Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of an ordinary skill in the art to modify the combined teachings above such as to animate the cursor a suggested by Kim, because this enables an improved method of visually indicating user selection.

Regarding claim 16, the combined teachings as applied above teaches the augmented reality display system of claim 10, wherein adjusting the rendering of the focus indicator comprises emphasizing a visual appearance of a first portion of the focus indicator closer to the cursor compared to a visual appearance of a second portion of the focus indicator farther from the cursor (the animated effect shown in FIG.4 shows the cursor animating on one portion of the cursor (Kim: FIG.4(b-d)).
Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of an ordinary skill in the art to modify the combined teachings above such as to animate the cursor a suggested by Kim, because this enables an improved method of visually indicating user selection.

Regarding claim 17, the combined teachings as applied above teaches the augmented reality display system of claim 10, wherein adjusting the rendering of the focus indicator comprises simulating a visual appearance of the cursor pulling a portion of the focus indicator from the cursor and toward the object (cursor 410 of Kim animates as if it is being absorbed by the selected object when the cursor is near the said object (Kim: 0074, FIG.4)).
However, the combined teachings as applied above does not expressly teach pulling a portion of the focus indicator from the object and toward the cursor. I.e. the combined teachings only address how the animated cursor effect works when moving the cursor towards the object. However, the combined teachings is salient as to what animation effects take place when the cursor moves away from the selected object.
At the time of the invention, there had been a recognized problem or need in the art to address how the animated cursor effect is processed when the cursor moves away from the highlighted object. There were a finite number of identified and predictable potential solutions to the recognized need or problem were, 1) do not apply any animation effect and simply remove the highlight 2) reverse the previously applied animation effect (corresponds to the claimed limitation “pulling a portion of the focus indicator from the object and toward the cursor”).
One of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success since all solutions provide the ability for visually addressing how the once animated cursor effect takes place when undoing a section. 
Therefore, the claimed subject matter would have been obvious to a person living ordinary skill in the art at the tie the invention was made. 

Claims  6-8 are similar in scope to claims 15-18.

Claim 5 and 14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4 and 25 and 25 of U.S. Patent No. 10,540,941 as applied to the claims above, and further in view of Kaneko (PGPUB Document No. US20180267627).
Regarding claim 14, the combined teachings as applied above does not expressly teach but Kaneko teaches the augmented reality display system of claim 10, wherein the augmented reality display system is configured to render the cursor less prominently (“Further, in a case in which the indication position is determined to be within the absorption range from the object, the control unit 15 erases the cursor and highlights the object.” (Kaneko: 0132, FIG.15)) or not at all if the cursor is located behind the object.
Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of an ordinary skill in the art to modify the combined teachings above such as to animate the cursor a suggested by Kaneko, because this enables an improved method of visually indicating user selection.

Claim 5 is similar in scope to claim 14.

Claims 1, 13 and 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 5 of U.S. Patent No. 11,367,410 in view of Border et al. (PGPUB Document No. US 2013/0278631). Although the claims at issue are not identical, they are not patentably distinct from each other because of the following.
The table below shows the correspondence between claim 10 of the ‘719 application and claim 1 of the ‘410 patent.
17/826719
11,367,410
(Claim 10)
A display system comprising:

a user input device configured to receive user input related to a position of a cursor in an environment of the user;

a display through which a user can perceive virtual objects;



a hardware processor in communication with the user input device and the display, the hardware processor programmed to:

determine a location of a cursor in a field of view of the display;

render a focus indicator associated with an object in the field of view of the display;

tracking a movement of the cursor relative to the object; and adjust the rendering of the focus indicator based at least partly on the movement of the cursor relative to the object.
(Claim 1)
A wearable display system comprising: 

…a user input device configured to receive user input; …


…a display configured to be positioned in front of an eye of a user, the display configured to project virtual content; …


and a hardware processor in communication with the user input device and the display, the hardware processor programmed to: 

…identify a cursor location, wherein the cursor location changes based at least in part on the user input;…
.. and cause the display to render: a first focus indicator…

compare the cursor location and respective locations of the plurality of virtual objects to identify a closest virtual object to the cursor location and a second- closest virtual object to the cursor location; and cause the display to render: a first focus indicator proximate the closest virtual object, and a second focus indicator proximate the second-closest virtual object.


However, the ‘410 patent does not expressly teach but Border teaches an AR display system and the virtual objects being virtual objects perceived in the environment of the user (AR system (Border: 0604)).
Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of an ordinary skill in the art to modify the ‘914 patent such as to be applied to AR, because this enable an added sense of immersion for the user.

The table below shows the correspondence between the dependent claims.
‘719 Application
13
18
‘914 Patent
5
1


Claim(s) 4 and 9 is/are a corresponding method claim(s) of claim(s) 23 and 18. The limitations of claim(s) 4 and 9 are substantially similar to the limitations of claim(s) 13 and 18.  Therefore, it has been analyzed and rejected substantially similar to claim(s) 4 and 9.
Claim 2, 3, 6-8, 11, 12 and 15-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 5 of U.S. Patent No. 10,540,941 as applied to the claims above, and further in view of Kim et al. (PGPUB Document No. US 2014/0047392).
Regarding claim 11, the combined teachings as applied above teaches the augmented reality display system of claim 10, wherein rendering the focus indicator comprises rendering at least a portion of the focus indicator more prominently in a direction toward the cursor than in a direction away from the cursor (the beginning of the animation effect  shows the portion of the icon closer (top) to the point of contact being highlight than the portion of the icon that as further away (bottom) (Kim: FIG.4(c))). 
Wherein rendering at least a portion of the focus indicator more prominently comprises one or more of: rendering the portion more brightly, rendering the portion larger, rendering the portion in a different color, or rendering the portion in a different graphical style (the animation effect is rendered differently as it gradually highlights the selected icon (Kim: FIG.4)).
Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of an ordinary skill in the art to modify the combined teachings above such as to animate the cursor a suggested by Kim, because this enables an improved method of visually indicating user selection.

Regarding claim 12, the combined teachings as applied above teaches the augmented reality display system of claim 10, wherein rendering the focus indicator comprises rendering at least a portion of the focus indicator more prominently in a direction toward the cursor than in a direction away from the cursor (in the state of FIG.4 (b), FIG.4  (c) and FIG.4 (d) the animated effect is more prominent (larger) in the direction toward the cursor (Kim: FIG.4)).
Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of an ordinary skill in the art to modify the combined teachings above such as to animate the cursor a suggested by Kim, because this enables an improved method of visually indicating user selection.

Regarding claim 15, the combined teachings as applied above teaches the augmented reality display system of claim 10, wherein adjusting the rendering of the focus indicator comprises simulating a visual appearance of an attraction between the focus indicator and the cursor (the animated effects shown in FIG.4 of Kim).
Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of an ordinary skill in the art to modify the combined teachings above such as to animate the cursor a suggested by Kim, because this enables an improved method of visually indicating user selection.

Regarding claim 16, the combined teachings as applied above teaches the augmented reality display system of claim 10, wherein adjusting the rendering of the focus indicator comprises emphasizing a visual appearance of a first portion of the focus indicator closer to the cursor compared to a visual appearance of a second portion of the focus indicator farther from the cursor (the animated effect shown in FIG.4 shows the cursor animating on one portion of the cursor (Kim: FIG.4(b-d)).
Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of an ordinary skill in the art to modify the combined teachings above such as to animate the cursor a suggested by Kim, because this enables an improved method of visually indicating user selection.

Regarding claim 17, the combined teachings as applied above teaches the augmented reality display system of claim 10, wherein adjusting the rendering of the focus indicator comprises simulating a visual appearance of the cursor pulling a portion of the focus indicator from the cursor and toward the object (cursor 410 of Kim animates as if it is being absorbed by the selected object when the cursor is near the said object (Kim: 0074, FIG.4)).
However, the combined teachings as applied above does not expressly teach pulling a portion of the focus indicator from the object and toward the cursor. I.e. the combined teachings only address how the animated cursor effect works when moving the cursor towards the object. However, the combined teachings is salient as to what animation effects take place when the cursor moves away from the selected object.
At the time of the invention, there had been a recognized problem or need in the art to address how the animated cursor effect is processed when the cursor moves away from the highlighted object. There were a finite number of identified and predictable potential solutions to the recognized need or problem were, 1) do not apply any animation effect and simply remove the highlight 2) reverse the previously applied animation effect (corresponds to the claimed limitation “pulling a portion of the focus indicator from the object and toward the cursor”).
One of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success since all solutions provide the ability for visually addressing how the once animated cursor effect takes place when undoing a section. 
Therefore, the claimed subject matter would have been obvious to a person living ordinary skill in the art at the tie the invention was made. 










Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4 and 6-13 and 15-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Border et al. (PGPUB Document No. US 2013/0278631) in view of Kim et al. (PGPUB Document No. US 2014/0047392).
Regarding claim 10, Border teaches an augmented reality display system comprising (AR eyepiece (Border: 0604)): 
A user input device configured to receive user input related to a position of a cursor in an environment of the user (moving the finger in the air to move a cursor (Border: 0606)); 
A display through which a user can perceive virtual objects in the environment of the user (display of the HMD of FIG.1 utilized for AR comprising of AR content (Border: 0721, 0722, 0740)); 
A hardware processor in communication with the user input device and the display (processor 12302 communicating with display component 12328 (Border: 0280)), the hardware processor programmed to: 
Determine a location of a cursor in a field of view of the display (motions of the finger tracked by the sensing device, wherein the finger position corresponds to the cursor position (Border: 0606)); 
Tracking a movement of the cursor relative to the object (placing a cursor on a viewed object (Border: 0630) and moving said cursor to indicating a selection (Border: 0606) requires tracking the position of the cursor relative to the selected object); 

However, Border does not expressly teach,
(1) Rendering a focus indicator associated with an object in the field of view of the display;
(2) And adjusting the rendering of the focus indicator based at least partly on the movement of the cursor relative to the object.

(1) Border teaches in another embodiment rendering a focus indicator associated with an object in the field of view of the display (Border teaches the concept of highlighting (“focus indicator”) virtual objects that the user has selected (Border: 0624)).
Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of an ordinary skill in the art to modify the cursor such as to further enable highlighting objects the user has selected, because this enables an intuitive feedback of interactions the user has made within the AR environment.
(2) Kim teaches adjusting the rendering of the focus indicator based at least partly on the movement of the cursor relative to the object (cursor 410 of Kim animates as if it is being absorbed by the selected object when the cursor is near the said object (Kim: 0074, FIG.4)).
Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of an ordinary skill in the art to modify the combined teachings above such as to utilize the cursor animation of Kim, because this enables an improved method of visually indicating user selection.

Regarding claim 11, the combined teachings as applied above teaches the augmented reality display system of claim 10, wherein rendering the focus indicator comprises rendering at least a portion of the focus indicator more prominently in a direction toward the cursor than in a direction away from the cursor (the beginning of the animation effect  shows the portion of the icon closer (top) to the point of contact being highlight than the portion of the icon that as further away (bottom) (Kim: FIG.4(c))). 
Wherein rendering at least a portion of the focus indicator more prominently comprises one or more of: rendering the portion more brightly, rendering the portion larger, rendering the portion in a different color, or rendering the portion in a different graphical style (the animation effect is rendered differently as it gradually highlights the selected icon (Kim: FIG.4)).
Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of an ordinary skill in the art to modify the combined teachings above such as to animate the cursor a suggested by Kim, because this enables an improved method of visually indicating user selection.

Regarding claim 12, the combined teachings as applied above teaches the augmented reality display system of claim 10, wherein rendering the focus indicator comprises rendering at least a portion of the focus indicator more prominently in a direction toward the cursor than in a direction away from the cursor (in the state of FIG.4 (b), FIG.4  (c) and FIG.4 (d) the animated effect is more prominent (larger) in the direction toward the cursor (Kim: FIG.4)).
Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of an ordinary skill in the art to modify the combined teachings above such as to animate the cursor a suggested by Kim, because this enables an improved method of visually indicating user selection.

Regarding claim 13, the combined teachings as applied above teaches the method of claim 1, wherein the focus indicator comprises one or more of: a glow or a halo at least partially surrounding the object, a size or depth change of the object, or graphical highlighting (Border teaches the concept of highlighting (“focus indicator”) virtual objects that the user has selected (Border: 0624). Further, refer to how the animated effect of Kim highlights the selected icon (Kim: FIG.4)).

Regarding claim 15, the combined teachings as applied above teaches the augmented reality display system of claim 10, wherein adjusting the rendering of the focus indicator comprises simulating a visual appearance of an attraction between the focus indicator and the cursor (the animated effects shown in FIG.4 of Kim).
Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of an ordinary skill in the art to modify the combined teachings above such as to animate the cursor a suggested by Kim, because this enables an improved method of visually indicating user selection.

Regarding claim 16, the combined teachings as applied above teaches the augmented reality display system of claim 10, wherein adjusting the rendering of the focus indicator comprises emphasizing a visual appearance of a first portion of the focus indicator closer to the cursor compared to a visual appearance of a second portion of the focus indicator farther from the cursor (the animated effect shown in FIG.4 shows the cursor animating on one portion of the cursor (Kim: FIG.4(b-d)).
Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of an ordinary skill in the art to modify the combined teachings above such as to animate the cursor a suggested by Kim, because this enables an improved method of visually indicating user selection.

Regarding claim 17, the combined teachings as applied above teaches the augmented reality display system of claim 10, wherein adjusting the rendering of the focus indicator comprises simulating a visual appearance of the cursor pulling a portion of the focus indicator from the cursor and toward the object (cursor 410 of Kim animates as if it is being absorbed by the selected object when the cursor is near the said object (Kim: 0074, FIG.4)).
However, the combined teachings as applied above does not expressly teach pulling a portion of the focus indicator from the object and toward the cursor. I.e. the combined teachings only address how the animated cursor effect works when moving the cursor towards the object. However, the combined teachings is salient as to what animation effects take place when the cursor moves away from the selected object.
At the time of the invention, there had been a recognized problem or need in the art to address how the animated cursor effect is processed when the cursor moves away from the highlighted object. There were a finite number of identified and predictable potential solutions to the recognized need or problem were, 1) do not apply any animation effect and simply remove the highlight 2) reverse the previously applied animation effect (corresponds to the claimed limitation “pulling a portion of the focus indicator from the object and toward the cursor”).
One of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success since all solutions provide the ability for visually addressing how the once animated cursor effect takes place when undoing a section. 
Therefore, the claimed subject matter would have been obvious to a person living ordinary skill in the art at the tie the invention was made. 
	
Regarding claim 18, the combined teachings as applied above teaches the augmented reality display system of claim 10, wherein the augmented reality display system is configured to render the cursor (displaying the cursor of Border (Border: 0606)).

Claim(s) 1-4 and 6-9 is/are a corresponding method claim(s) of claim(s) 10-13 and 15-18. The limitations of claim(s) 1-4 and 6-9are substantially similar to the limitations of claim(s) 10-13 and 15-18.  Therefore, it has been analyzed and rejected substantially similar to claim(s) 1-4 and 6-9.


Claim(s) 5 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Border in view of Kim as applied to the claims above, and further in view of Kaneko (PGPUB Document No. US20180267627).
Regarding claim 14, the combined teachings as applied above does not expressly teach but Kaneko teaches the augmented reality display system of claim 10, wherein the augmented reality display system is configured to render the cursor less prominently (“Further, in a case in which the indication position is determined to be within the absorption range from the object, the control unit 15 erases the cursor and highlights the object.” (Kaneko: 0132, FIG.15)) or not at all if the cursor is located behind the object.
Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of an ordinary skill in the art to modify the combined teachings above such as to animate the cursor a suggested by Kaneko, because this enables an improved method of visually indicating user selection.

Claim 5 is similar in scope to claim 14.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David H Chu whose telephone number is (571)272-8079. The examiner can normally be reached M-F: 9:30 - 1:30pm, 3:30-8:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571) 272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID H CHU/Primary Examiner, Art Unit 2616